NO. 12-08-00393-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS
RHONDA LYNN ROBERTSON,                           '   APPEAL FROM THE 241ST
APPELLANT

V.                                               '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '
                                              SMITH COUNTY, TEXAS
                                    MEMORANDUM OPINION

        Rhonda Lynn Robertson appeals her conviction for tampering with physical
evidence. In her sole issue, Appellant argues that the trial court’s judgment should be
reformed to accurately reflect the proceedings below. We modify the judgment and
affirm as modified.
                                       BACKGROUND
        Appellant was charged by indictment with tampering with physical evidence
under Texas Penal Code Section 37.09, alleged as a third degree felony. Appellant
pleaded guilty to the charged offense and “TRUE” to a punishment enhancement. The
trial court found Appellant guilty of the charged offense and found the enhancement to be
“TRUE.”      The trial court assessed Appellant's punishment at fifteen years of
imprisonment. This appeal followed.

                                        JUDGMENT
        In her sole issue, Appellant asks that we reform the trial court’s judgment to
accurately reflect the proceedings at trial. The State has joined Appellant in this request.
During the proceedings, the State alleged an enhancement to which Appellant pleaded
“TRUE,” and the trial court found to be “TRUE.” However, the judgment currently
recites “N/A” next to the enhancement paragraph. Appellant and the State agree that
these recitations are incorrect.
         We have the authority to reform a judgment to make the record speak the truth.
Ingram v. State, 261 S.W.3d 749, 754 (Tex. App.—Tyler 2008, no pet.); see also
Thompson v. State, 108 S.W.3d 287, 290 (Tex. Crim. App. 2003). The Texas Rules of
Appellate Procedure expressly authorize us to modify the judgment of the trial court.
TEX. R. APP. P. 43.2. Therefore, we sustain Appellant’s sole issue.

                                               DISPOSITION
         We have sustained Appellant’s sole issue. Accordingly, we modify the trial
court’s judgment to reflect that the Appellant pleaded “TRUE” to the enhancement
paragraph. As modified, we affirm the judgment of the trial court.

                                                                JAMES T. WORTHEN
                                                                    Chief Justice


Opinion delivered December 31, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




                                                      2